Citation Nr: 1748244	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-24 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim for a back disability, to include as secondary to a bilateral foot disability. 

2. Entitlement to service connection for a back disability, to include as secondary to a bilateral foot disability. 

3. Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1988. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Board notes that service connection for a back condition was denied in a final February 1999 rating decision; the Board finds that the back disability, secondary to a bilateral foot disability, currently on appeal is the same claim as the one denied in the February 1999 rating decision. See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the claim as one to reopen service connection for a back disability, to include as secondary to bilateral foot disability.  

In April 2015, the Board remanded this case for further development, to include scheduling the Veteran for a new VA examination. 

In November 2013, a Board hearing was held before a Veterans Law Judge who is currently unavailable to participate in the decision of this appeal. A transcript of the hearing is of record. In April 2017, the Veteran received a notification letter informing the Veteran of his right to appear at another Board hearing, however, the Veteran did not respond to the letter and therefore the Board will assume that the Veteran did not want another hearing and will proceed accordingly. 



FINDINGS OF FACT

1. An unappealed February 1999 rating decision denied service connection for a back condition and is final. 

2. Evidence received since the unappealed rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disability, to include as secondary to a bilateral foot disability.

3. The Veteran earned the Combat Action Ribbon. 

4. The competent medical and other evidence of record clearly and unmistakably reflects the Veteran's pes planus pre-existed his entry into active service.

5. Affording the Veteran the benefit of the doubt, the Veteran's pre-existing pes planus was aggravated beyond the normal progression of the disability. 

6. Affording the Veteran the benefit of the doubt, the Veteran's back disability was caused by his military service.  


CONCLUSIONS OF LAW

1. The February 1999 rating decision is final; new and material evidence has been received to reopen the claim of service connection for a back disability. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).

2. The criteria for service connection for a back disability, to include as secondary to a bilateral foot disability have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3. The criteria for service connection for a bilateral foot disability have been met. 38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As the Board is granting the full benefit sought on appeal, the claim is substantiated, and there are no further VCAA duties. See Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2). 

II. New and Material Evidence 

The Veteran submitted a claim for service connection for his back disability in April 1998. 

Entitlement to service connection for a back condition was denied in a February 1999 rating decision on the basis that there was no evidence of a current chronic back condition. 

The Veteran did not appeal the decision or submit any evidence within one year of notice of this rating decision, and it is therefore found to be a final decision. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In August 2011, the Veteran submitted a claim for service connection for his lower back disability secondary to his flat feet. 

A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence received since the prior denial include: (i) VA examinations, (ii) private medical records, and (iii) lay evidence, including testimony provided during a November 2013 Board hearing.

The Board therefore finds that these records are new and material evidence which directly relate to an unestablished fact necessary to substantiate the Veteran's claim. The claim of entitlement to service connection for a back disability, to include as secondary to bilateral foot disability, is therefore reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II. Service Connection for a Back Disability 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the original April 1998 claim, the Veteran expressed that his back disability began during service in 1968. The Board notes that the Veteran's DD214 reveals that the Veteran earned the Combat Action Ribbon.  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service. See 38 U.S.C.A. § 1154(b). 

After reviewing all of the evidence of record, the Board finds that the criteria for establishing entitlement to service connection for a back disability have been met.

The Veteran clearly has a current disability, as he was diagnosed with lumbar and thoracic sprains by the June 2012 VA examination, and his private physicians have given diagnoses of  acute low back strain and acute exacerbation of chronic low back pain. 

A review of the Veteran's service treatment records reveal that the Veteran reported a sore back in March 1968 after being pulled under water while body surfing.  
In December 1970, the Veteran was seen for thoracic pain in the T8 area. The assessment was thoracic sprain. The Veteran was also seen in March 1975 with reports of back pain after lifting. Assessment at that time was lumbosacral strain. 

The Veteran's post service treatment records show that the Veteran was seen in April 1998 with a two day history of back pain but no specific diagnoses was provided. 

In January 2008, the Veteran reported acute back pain. He expressed that he woke up with stiffness in his lower back. The Veteran was diagnosed with acute low back strain. 

In June 2015, the Veteran was diagnosed with acute exacerbation of chronic low back pain. See June 2015 St. Elizabeth Edgewood Imagine Report. 

The Board finds that, after a review of all the evidence of record, both lay and medical, the evidence is at least in equipoise as to whether the currently diagnosed lumbar and thoracic sprain is related to the Veteran's service.

While the June 2012 VA examiner came to a differing conclusion regarding the etiology of the Veteran's back disability, the examiner failed to acknowledge any of the Veteran's in-service back treatment besides the Veteran's low back pain in 1968, in which, he incorrectly stated began well after military service in the history portion of the exam. As this opinion is based upon an incorrect factual premise, the VA examiner's findings are of negligible probative value. See Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The Board therefore finds that the Veteran had an in-service back injury, diagnosed as thoracic sprain, and currently has a diagnosis of a back disability, diagnosed as lumbar and thoracic sprains. The Veteran's service treatment records show a chronicity of symptoms during service, and credible lay statements and submissions from competent medical professionals indicate that the Veteran has had a continuity of symptomatology since service. Hence, entitlement to service connection for a back disability is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).

As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis as other theories of service connection have been rendered moot, leaving no question of law or fact to decide. See 38 U.S.C.A. § 7104 (West 2014).

IV. Service Connection for a Bilateral Foot Disability

The Veteran asserts that his preexisting bilateral pes planus was permanently aggravated by his active duty service. In particular, he testified that the combat boots and physical training he was required to do while on active duty worsened his foot disability. Accordingly, he believes service connection is warranted.

A Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service. 38 U.S.C.A. § 1111. When a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability. In this circumstance, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish an increase in severity. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153.

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with its mere symptoms, has worsened. See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

The Board finds that the evidence supports granting the Veteran's claim of service connection for a bilateral foot disability. The Board notes initially that the record evidence indicates that the Veteran served in combat while in the Republic of Vietnam and, as such, likely experienced bilateral foot pain during such service. 

A review of the Veteran's service treatment records reveals that the Veteran reported to clinic in January 1968 and he noted a history of flat feet. 

In March 1968, the Veteran was reported to clinic with flat feet and was referred to a podiatrist. 

In January 1969, the Veteran presented to an orthopedic clinic with history of flat painful feet primarily along medical plantar arch. The assessment was pronated feet. 

The Veteran was presented to clinic in November 1972 with flat feet. The assessment was pes planus with light duty. 

The Veteran has contended in lay statements and Board hearing testimony that his combat boots became very painful to wear and caused him to experience a variety of foot problems during active combat service in Vietnam. See Board hearing transcript. He testified to having flare ups on a weekly basis. Id. 

It seems reasonable to infer that these lay statements are credible because they are consistent with the facts and circumstances of his service. See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."). 

The Veteran was afforded a VA examination in June 2012 for his pes planus disability. However, the examiner's opinion is inadequate. See Barr v Nicholson, 21 Vet App 303 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The June 2012 VA examiner diagnosed bilateral pes planus. No other diagnoses were noted and imaging studies of the feet were not performed. The examiner noted the Veteran's report of having no history of symptoms to his feet before active military service. However, the examiner stated that the Veteran's pes planus was symptomatic before service. The examiner further opined that the Veteran's pes planus was less likely as not aggravated by the Veteran's period of active duty service. 

The examiner continued to state that there was no evidence that the Veteran's pes planus progressed during his active duty service from 1968 to 1988 beyond the normal progression expected as part of the natural history of the condition. He indicated that the pain with marching was normal with pes planus. As this opinion is based upon an incorrect factual premise, the VA examiner's findings are of negligible probative value. See Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The Veteran was also afforded a VA examination in August 2016. The examiner opined that the Veteran's bilateral pes planus which clearly and unmistakably existed prior to his active duty service is not aggravated beyond the normal disease progression by any injury, events, or condition of his active duty service per the evidence of record. The examiner expressed that the Veteran has evidence of flare-ups of bilateral foot pain related to his pre-existing pes planus but no evidence of any permanent aggravation. The examiner based his conclusion merely on fact that the Veteran was noted to have moderate pes planus on enlistment examination but the Veteran's separation examination was negative for any foot condition. The Board finds this opinion to be inadequate as it did not discuss the Veteran's assertion that he did not actively flare up until entering service, where he had to endure pain in his feet while completing rigorous training exercises and road marches in combat boots and jungle boots. The examiner also provided no rationale besides the fact that the Veteran's separation examination was negative for any foot condition. 

The Veteran's private treatment records reveal that in August 2010, the Veteran expressed that he had foot pain for many years and has flat feet. The assessment was foot pain, arthritic changes, and deviations of the lateral toes angling medially (possibly due to repeated trauma in military and likely affected by tights shoes) in both feet. 

The Veteran's private treatment records from Northern Kentucky Foot Specialists reveal that in July 2012, the Veteran reported pain in both feet. The Veteran was diagnosed with stage III hallux rigidus, capsulitis, degenerative arthritis, calcaneal spurring, probable plantar fasciitis and Achilles tendinitis. 

Dr. G.A.W. noted that the Veteran was diagnosed with pes planus at his enlistment examination and further opined that the Veteran's bilateral hallux rigidus, in particular, was "directly related to his pes planus because of the biomechanical relationship." 

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. The Board finds that the evidence is in relative equipoise as to the question of whether the Veteran's pes planus was at least as likely as not permanently worsened beyond the normal course of the disability. 

Therefore, the Board is obligated to resolve this relative equipoise in favor of the Veteran, and so service connection for a bilateral foot disability, must be granted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disability, to include as secondary to a bilateral foot disability, is reopened. 

Entitlement to service connection for a back disability, to include as secondary to a bilateral foot disability, is granted.  

Entitlement to service connection for a bilateral foot disability is granted.




____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


